Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/17/21 was filed prior to the first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Claim Interpretation

    PNG
    media_image1.png
    530
    353
    media_image1.png
    Greyscale
 	The claims are interpreted in light of the teachings of the specification, as follows. 	Claim 1 recites a removable menstrual cup 100 (Fig.4B; p.6-9), comprising: 	a main body 110 in which an opening is formed at one side, a storage 120 configured to accommodate menstrual blood therein is formed (p.6,ll.3-5), and an air inlet 150 is formed at an upper end (Fig.4B; p.7,ll.13-22); 	an air flow path 160a/b formed between an outer wall (OW Fig.4B annotated) and an inner wall (IW Fig.4B) of the main body 110 Fig.4B and configured to connect the air inlet 150 to the outside of the main body 110 (Fig.4B; p.7,ll.18-22); and 	an air inflow controller 170 Fig.4B installed on the air flow path 160a/b and configured to control an inflow of external air into the air inlet 150 through the air flow path 160a/b (Fig.4B; p.7,ll.24-27, the air flow path 160b exiting the opening in the handle 130 Fig.4B; p.7,ll.18-22;  	in order to release negative pressure inside the cup p.7,ll.16-18). 	Thus, the claimed invention is directed to a menstrual cup 100 comprising a main body 110 comprising an air flow path 160a/b between: the inner (IW) and outer (OW) walls; and an inlet 150 and the opening in the handle 130, with an airflow controller 170,  to release negative pressure inside the cup Fig.4B; p.7,ll.16-27.


Reasons for Allowance
	Claims 1-15 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Chalmers (US 2534900 A); Hagedorn (US 1996242 A); Bakunin (US 3157180 A); and Lin (WO 2017031813 A1)-[Published 3/2/17 in Chinese, before effective filing date of 4/17/17; cited to corresponding US 2017/0189222 A1].  

    PNG
    media_image2.png
    340
    248
    media_image2.png
    Greyscale

	As to claim 1, Chalmers teaches a removable menstrual cup (Col.1,ll.1-5), comprising: 	 	a main body 1 Fig.2 in which an opening is formed at one side (upper open end of cup Col.2,ll.12), a storage configured to accommodate menstrual blood therein is formed (within menstrual cup for collecting menstrual waste Col.1,ll.1-2,43-44); and an air inlet 15 formed at an upper end (air holes 15 near upper end of cup 1 Fig.2 Col.3,ll.43-44); and where an air flow path/vent 13 as a straight opening as a tube in the cup wall between the lower and upper portions the main body 1 (Fig.2 Col.3,ll.20-27). 	However, Chalmers fails to teach or suggest that the menstrual cup comprises: 	 	an air flow path formed between an outer wall and an inner wall of the main body and configured to connect the air inlet to the outside of the main body; and 	 	an air inflow controller installed on the air flow path and configured to control an inflow of external air into the air inlet through the air flow path.

    PNG
    media_image3.png
    255
    202
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    245
    245
    media_image4.png
    Greyscale
	As to claim 1, Hagedorn teaches a removable menstrual cup (catamenial receptacle Fig.2,4; Col.1,ll.1-4), comprising: 	 	a main body 1 in which an opening (top opening) is formed at one side (top), a storage (within main body 1) configured to accommodate menstrual blood therein is formed (Fig.2,4; Col.1,ll.1-4); 	 	an air inlet (within nib 17 Fig.4 Col.3,ll.64-66) formed at a lower end of the main body 1 (Fig.4 Col.3,ll.64-66); and 	 	an air flow path 16 (hollow tube 16 Fig.4 Col.3,ll.61-70) formed between the upper and lower portions of the main body and configured to connect the air flow path 16 to the inside of the main body 1 (at upper opening) (Fig.4 Col.3,ll.61-70).	However, Hagedorn fails to teach or suggest that the menstrual cup comprises: 	an air inlet formed at an upper end;	an air flow path formed between an outer wall and an inner wall of the main body and configured to connect an air inlet to the outside of the main body; and. 	an air inflow controller installed on the air flow path and configured to control an 
    PNG
    media_image5.png
    543
    213
    media_image5.png
    Greyscale
inflow of external air into the air inlet through the air flow path.
	As to claim 1, Bakunin teaches a removable menstrual cup (Fig.1-3; Col.2,ll.9-Col.3,ll.61); comprising: 	 	a main body 20 (20 Fig.2; Col.2,ll.39-41) in which an opening 22 is formed at one side (upper side, Fig.2, Col.2,ll.54-67); a storage 28/30 (inner 28 and/or outer 30 vessels; Fig.2;Col.2,ll.51-59) configured to accommodate menstrual blood therein is formed (Col.2,ll.12-13); and 	 	a menstrual fluid flow path formed between an outer wall 26 and an inner wall 24 of the main body 20 (Fig.2;Col.2,ll.59).	However, Bakunin fails to teach or suggest that the menstrual cup comprises:	an air inlet is formed at an upper end; 	an air flow path formed between an outer wall and an inner wall of the main body and configured to connect an air inlet to the outside of the main body; and 	an air inflow controller installed on the air flow path and configured to control an inflow of external air into the air inlet through the air flow path.


    PNG
    media_image6.png
    343
    364
    media_image6.png
    Greyscale
	As to claim 1, Lin teaches a removable menstrual cup Fig.2; [0022],ll.1-2, comprising: 	a main body (cup body 1 Fig.2; [0022],ll.2) in which an opening 12 (Fig.2; [0022],ll.4-5) is formed at one side (upper Fig.2;[0022],ll.4-5), a storage 11 (cavity 11; Fig.2;[0022],ll.3) configured to accommodate menstrual blood therein ([0002],ll.24-26); 	a menstrual fluid outflow path formed between the storage 11 and the outside of the main body 1 (Fig.2;  [0002],ll.24-26; via flow guiding pipe 2 Fig.2; [0022],ll.10-12; with a controller/valve 41/42 Fig.2; [0026]); and 	a menstrual fluid outflow controller 41/42 (controller/valve 41/42 Fig.2; [0026]) installed on the menstrual outflow path and configured to control an outflow of the menstrual fluid through the menstrual fluid outflow path [0026].	However, Lin fails to teach or suggest that the menstrual cup comprises:	an air inlet formed at an upper end; 	an air flow path formed between an outer wall and an inner wall of the main body and configured to connect the air inlet to the outside of the main body; and 	an air inflow controller installed on the air flow path and configured to control an inflow of external air into an air inlet through the air flow path.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chalmers, Hagedorn, Bakunin, and/or Lin to provide all of the recited elements of the above combinations not taught by Chalmers, Hagedorn, Bakunin, and/or Lin, where the alternative elements perform different functions in different ways that do not teach or fairly suggest the above combinations, e.g., converting menstrual fluid inlets, path, and outlets to air inlets in an air path from the upper portion of the cup to the bottom of the cup, where:  		Chalmers teaches and air flow path/vent 13 as a straight opening as a tube in the cup wall between the lower and upper portions the main body 1 (Fig.2 Col.3,ll.20-27); but fails to teach an air flow path formed between an outer wall and an inner wall of the main body and configured to connect the air inlet to the outside of the main body; and an air inflow controller installed on the air flow path and configured to control an inflow of external air into the air inlet through the air flow path; 		Hagedorn fails to teach or suggest that the menstrual cup comprises:an air inlet formed at an upper end; an air flow path formed between an outer wall and an inner wall of the main body and configured to connect an air inlet to the outside of the main body; and an air inflow controller installed on the air flow path and configured to control an inflow of external air into the air inlet through the air flow path; 		 Bakunin fails to teach or suggest that the menstrual cup comprises: an air inlet is formed at an upper end; an air flow path formed between an outer wall and an inner wall of the main body and configured to connect an air inlet to the outside of the main body; and an air inflow controller installed on the air flow path and configured to control an inflow of external air into the air inlet through the air flow path; and 		Lin fails to teach or suggest that the menstrual cup comprises: an air inlet formed at an upper end; an air flow path formed between an outer wall and an inner wall of the main body and configured to connect the air inlet to the outside of the main body; and an air inflow controller installed on the air flow path and configured to control an inflow of external air into an air inlet through the air flow path. 	One of skill would not have been motivated to modify the teachings of Chalmers, Hagedorn, Bakunin, and/or Lin to provide the above combination of elements and functions, where Chalmers, Hagedorn, Bakunin, and/or Lin fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so, as presented above.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781